Citation Nr: 0026851	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  96-47 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a compensable evaluation, for any period 
since service connection was granted, for left patellofemoral 
pain syndrome.

2.  Entitlement to an evaluation greater than 10 percent, for 
any period since service connection was granted, for right 
patellofemoral pain syndrome.

3.  Entitlement to service connection for dizziness or 
peripheral vestibular dysfunction.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel
INTRODUCTION

The veteran had active service from August 1992 to April 
1995.  In June 1995, she claimed service connection for a 
number of disorders, including dizziness and bilateral knee 
disorders.  Initially, this appeal came to the Board of 
Veterans' Appeals (Board) from a February 1996 rating 
decision by the Buffalo, New York, Regional Office (RO).  
That decision granted service connection for bilateral 
patellofemoral pain syndrome, assigning a noncompensable 
evaluation, and denied service connection for several 
disorders, including dizziness, a back disorder, and ankle 
disorders.  The veteran expressed disagreement with the 
denial of service connection and with the evaluation assigned 
for the knee disorders.

A December 1997 Board decision denied service connection for 
several disorders, remanded claims for service connection for 
dizziness, for a back disorder, and for ankle disorders, and 
also remanded the issue as to the evaluation of the knee 
disorders.  A February 2000 rating decision continued the 
noncompensable evaluation for a left knee disorder, assigned 
a separate 10 percent evaluation for the right knee disorder, 
granted service connection for a back disorder and for ankle 
disorders, and continued the denial of service connection for 
peripheral vestibular dysfunction, which had previously been 
characterized as dizziness.  With regard to the back and 
ankle disorders, the issue on appeal was service connection 
and, since the February 2000 rating decision granted service 
connection for those disorders, for reasons explained more 
fully below, they are no longer before the Board.


FINDINGS OF FACT

1.  With regard to the knee claims, all available relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.

2.  The veteran's left knee disability is manifested by 
complaints of pain.  Clinical findings show tenderness upon 
palpation of the patella.

3.  The veteran's right knee disability is manifested by 
complaints of pain.  Clinical findings show swelling at the 
medial aspect of the knee, medial joint line tenderness, 
tenderness to palpation of the patella, and pain when the 
medial compartment is stressed.

4.  At no time since the grant of service connection has the 
veteran's knee symptomatology been more disabling then set 
forth in the preceding findings of fact.

5.  The claim for service connection for dizziness, or 
peripheral vestibular dysfunction, is plausible under the 
law.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for a 
left knee disorder, and for an evaluation greater than 10 
percent for a right knee disorder, for any period since the 
initial grant of service connection, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4 to 
include §§ 4.7, 4.10, 4.40, 4.45, 4.71a, and Diagnostic Codes 
(DC) 5226-5263 (2000).

2.  The claim for service connection for peripheral 
vestibular dysfunction is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

With regard to the evaluations for the knee disorders, the 
veteran's service medical records show that she fell on her 
right knee in August 1992.  There was a contusion and some 
swelling initially, but no instability, and she was followed 
at the clinic each day for three days.  She was seen once in 
February 1993 for a left knee sprain.  In June 1993, she fell 
and reinjured her left knee.  There was full range of motion 
with no effusion, laxity, or joint line tenderness, but there 
was some tenderness to palpation over the patellar tendon, 
and the assessment was soft tissue injury of the left knee.  
In April 1994, she reported that she had begun playing 
softball a week or two earlier and noticed some left knee 
pain with bending, squatting, and, sometimes, with walking.  
X-rays were normal, and there was full range of motion with 
no heat, swelling, or instability, and only mild subpatellar 
crepitance.  The impression was degenerative joint disease 
and retropatellar pain syndrome.

In November 1994, the veteran complained of increasing knee 
pain, occasionally sharp, left worse than right, exacerbated 
by climbing stairs.  She said her knees swelled after 
strenuous duty and had given way twice during the preceding 
several weeks.  There was medial joint line tenderness on the 
left and bilateral patellar grind, but no limitation of 
motion, and the drawer sign was negative.  The assessment was 
retropatellar pain syndrome, and it was recommended that she 
not be assigned shipboard duty.  A medical evaluation board 
was convened the following month.  The board agreed with the 
diagnosis, recommended disqualification from further military 
service, and referred her case to a physical evaluation 
board.  As indicated above, she was separated from service in 
April 1995, and her DD Form 214 shows disability as the 
reason for separation.

With regard to the claim for service connection for 
dizziness, the veteran's service medical records include one 
dated in September 1992 wherein she complained of a bad cough 
for several days and near syncope that day.  She felt better 
the next day.  On a February 1993 record, she said she had 
tripped, fallen, and injured her face and hands.  She denied 
loss of consciousness, but complained of some dizziness.  On 
a March 1993 Report of Medical History, she denied dizziness.  
On a July 1994 record, she reported dizziness upon rising.  
She described being lightheaded, weak, and diaphoretic.  She 
was to return to the clinic the next day if symptoms 
persisted.  There is no subsequent record reflecting similar 
symptomatology.  She did not report dizziness at a November 
1994 separation examination, and dizziness was not noted on a 
December medical board report.

December 1995 VA X-rays of the veteran's left knee were 
normal, but X-rays of the right knee showed early osteophyte 
formation on the superior pole of the patella, consistent 
with extremely early chondromalacia patellae.  She failed to 
report for a February 1996 VA orthopedic examination.

On a January 1996 VA mouth and throat examination, the 
veteran reported intermittent dizziness during the preceding 
two years.  The dizziness often appeared when rising from a 
sitting position, but occasionally appeared spontaneously 
while she was standing.  The symptoms usually appeared at 
night and subsided by morning.  There was a clockwise 
rotation when symptoms were severe, and a counterclockwise 
one when they were less so.  The examiner requested caloric 
studies to test her balance mechanisms, but reports of those 
tests had not been associated with the file when it was 
reviewed here in 1997.

The evidence set forth above represents the state of the 
record when these issues were before the Board in December 
1997.  It was felt that further evidentiary development was 
warranted, the case was remanded, and the remand produced the 
evidence set forth below.

A November 1995 VA outpatient treatment record noted 
complaints of throbbing headache, dizziness, and left ear 
pain.

Examiner's notes from a January 1996 VA audiologic 
examination indicate that, during the examination, the 
veteran reported vertigo once a month, sometimes more often, 
during the preceding year.  The examiner said it was not 
positional.  Rotation was usually counterclockwise but, 
occasionally, clockwise.  Episodes lasted from half an hour 
to a day and were associated with headaches and nausea but 
not vomiting.

January 1996 electronystagmography reports were abnormal.  
Though most of the tests were within normal limits, caloric 
studies suggested a left unilateral weakness.  The caloric 
studies were repeated in February, to verify reliability, 
with the same result.

In a February 1998 statement submitted in response to an 
inquiry by the RO, the veteran said she had not been treated 
outside VA since her separation from service.

At a February 1999 VA orthopedic examination, the veteran 
reported chronic knee pain behind both knees, right worse 
than left, that began in service.  She said it was diagnosed 
in service as "retrograde" patellar syndrome and it led to 
her separation from service.  She said the pain had been 
about the same since service and that she had occasional 
swelling.  The examiner noted that range of motion of the 
knees was from 0 to 140 degrees, with neither lateral nor 
anteroposterior instability.  The patellae did not dislocate, 
and they demonstrated normal tracking.  However, there was 
also pain in the area of the patellae on contraction of the 
quadriceps, and there was tenderness to compression and 
palpation of both.  In addition, on the right knee only, 
there was some swelling of the medial aspect and some medial 
joint line tenderness.  McMurray's was negative bilaterally 
but painful on the right when stressing the medial 
compartment.  X-rays of the knees were negative.  The 
assessment was "retrograde" patella syndrome bilaterally 
and medial meniscal irritation with internal derangement on 
the right.  The examiner reported that the veteran's knees 
did not exhibit weakness, excess fatigability, or 
incoordination, but that painful flare-ups could decrease the 
range of motion.  He said he would only be able to quantify 
the decrease by examining the veteran during a flare-up.

In August 2000, the veteran's representative submitted 
written argument listing service connection for peripheral 
vestibular dysfunction as the only the issue.  In the text of 
her argument, with regard to the increased-rating claims for 
the knees, she noted that the RO assigned a "service[-
]connected rating of 10%[,] thus I rest my appeal on this 
issue."  In the next paragraph, she referred to the 
"remaining issue."  In the paragraph after that, she 
referred to the "adverse determination in essence denied 
entitlement to the issue for an increased rating . . . ."  
The meaning of this language, and the intent of the 
representative, is not entirely clear, but it suggests she 
may have intended to withdraw the appeals of the knee issues.  
However, in September, the veteran's national representative 
submitted written argument wherein she listed, as the issues 
on appeal, service connection for dizziness and increased 
rating for bilateral patello [sic] syndrome.


Analysis

With regard to disorders of the back and ankles, a grant of 
service connection was the benefit sought by the veteran on 
appeal.  Service connection was granted for those disorders 
by the February 2000 rating decision, so she has been awarded 
a grant of the full benefit sought on appeal.  She has not 
disagreed with the evaluations assigned those disorders by 
the February 2000 rating decision and, since a Notice of 
Disagreement is jurisdictional for an appeal to the Board, 
i.e., it is the mandatory first step in appealing a decision 
of the RO, there are no issues, in connection with back or 
ankle disorders, in proper appellate status.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997); 38 C.F.R. §§ 20.200, 
20.201.

The veteran's claim for service connection for knee disorders 
was filed in June 1995, soon after her April separation from 
service.  She failed to report for a February 1996 VA 
examination, but a rating decision dated later that month, 
based on service medical records, granted service connection 
for bilateral patellofemoral pain syndrome and assigned a 
single, noncompensable evaluation.  She disagreed with that 
initial evaluation and appealed.  When the veteran disagrees 
with the initial evaluation assigned by the grant of service 
connection, adjudicators must consider all of the evidence of 
record relating to the service-connected disability because 
separate, or staged, ratings can be assigned for separate 
periods of time during the period of service connection.  See 
Fenderson v. West, 12 Vet.App. 119, 126 (1999).

During the pendency of the appeal, a February 2000 rating 
decision continued the noncompensable evaluation for the left 
knee disorder but assigned a separate 10 percent evaluation, 
effective the day after her April 1995 separation from 
service, for the right knee.  However, since a veteran 
appealing the denial of an increased rating, or one appealing 
the evaluation initially assigned, is generally presumed to 
seek the maximum benefit allowed by law, the claim remains in 
controversy unless the appeal is withdrawn, even though a 
greater evaluation is assigned during the pendency of the 
appeal, where the greater evaluation assigned is less than 
the maximum evaluation available.  See Fenderson, supra, at 
126, citing AB v. Brown, 6 Vet.App. 35, 38 (1993).  With her 
August 2000 written argument, the veteran's local 
representative may have intended to withdraw the appeal, and 
would have been permitted to do so since the veteran did not 
personally file the Substantive Appeal, see 38 C.F.R. 
§ 20.204, but we are confounded by the written arguments 
submitted by her two representatives, and their purpose and 
intent is not clear.  Accordingly, we have addressed here the 
merits of the appeal of the evaluations assigned the knee 
disorders.

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  In title 38 of the 
Code of Federal Regulations, at Part 4, the VA Schedule for 
Rating Disabilities, the various disabilities are identified 
by separate diagnostic codes.  38 C.F.R. § 4.27.  Within 
diagnostic codes, specific ratings are determined by the 
application of criteria which are based on the average 
impairment of earning capacity caused by the rated 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  When 
there is a question as to which of two evaluations should be 
assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that evaluation.  Otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.  If there is reasonable doubt as 
to the degree of disability, it is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  
Functional loss, weakness, and pain on motion are all 
symptoms which must be considered.  38 C.F.R. § 4.40.  As 
regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration must be given to demonstrated range of motion, 
pain on motion, excess fatigability, weakened motion, lack of 
coordination, and swelling, deformity, and atrophy from 
disuse.  Id., 38 C.F.R. § 4.45.

In this case, the veteran has been diagnosed with 
patellofemoral, or retropatellar, or "retrograde" patella, 
pain syndrome.  VA has not established diagnostic codes for 
the diagnoses made here but, when an unlisted condition is 
encountered, it may be evaluated under the rating criteria 
for a disorder in which the anatomical location, the 
functions affected, and the symptomatology, are closely 
related and analogous.  38 C.F.R. § 4.20.  The decision as to 
which diagnostic code is most appropriate in a given case is 
one for VA adjudicators.  Bierman v. Brown, 6 Vet.App. 125 
(1994); Butts v. Brown, 5 Vet.App. 532 (1993) (en banc).  
However, the rationale for selecting a specific diagnostic 
code must be fully explained.  Lendenmann v. Principi, 3 
Vet.App. 345 (1992).  Further, when the medical evidence is 
such that reasonable arguments may be made for rating a 
disability under more than one diagnostic code, VA 
adjudicators must weigh the evidence and make an informed 
choice as to which diagnostic code is most appropriate.  
Brady v. Brown, 4 Vet.App. 203, 206 (1993).  However, 
multiple ratings cannot be assigned for the same disability 
under multiple diagnostic codes, as that would constitute 
"pyramiding" and is precluded.  Id.; 38 C.F.R. § 4.14.  
Accordingly, we will examine all of the diagnostic codes 
established for knee disorders to determine whether greater 
evaluations can be assigned under the rating criteria in any 
one of them.

Turning now to our examination of the established diagnostic 
codes, we must look to the manner in which the veteran's 
disability is manifested, because the rating criteria of each 
diagnostic code are based on the manifestations of 
disability.  The medical evidence shows that the veteran's 
knees have never exhibited limitation of motion or 
hyperextension, so compensable evaluations are not warranted 
under the provisions of DC 5260, for limitation of flexion, 
or DC 5261, for limitation of extension, or DC 5256, for 
ankylosis of the knee, or DC 5263, for genu recurvatum.  
Ankylosis is immobility of a joint due to injury, disease, or 
surgery.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 86 (28th ed. 
1994).  Genu recurvatum is hyperextension of the knee.  Id. 
at 687.  The veteran has not sustained fractures of the bones 
of the lower legs, the tibia and fibula, so compensable 
evaluations are not warranted under the provisions of DC 
5262, for impairment of those bones, as that diagnostic code 
contemplates inadequate healing of fractures.  Laxity, or 
instability, of the knee joints has never been shown on 
examination, so compensable evaluations are not warranted, in 
spite of the fact that one was assigned the right knee, under 
the provisions of DC 5257, for other impairment of the knee, 
as that diagnostic code contemplates lateral instability or 
recurrent subluxation.  Cartilage has not been removed from 
the veteran's knees, so compensable evaluations are not 
warranted under the provisions of DC 5259, applicable when a 
knee becomes symptomatic following surgical removal of 
cartilage.

Under the provisions of DC 5258, a 20 percent evaluation is 
warranted for dislocated cartilage with frequent episodes of 
pain, locking, and effusion into the joint.  At the February 
1999 VA orthopedic examination, the right knee, but not the 
left, exhibited some swelling of the medial aspect, 
McMurray's was negative but painful when the medial 
compartment was stressed, and there was some medial joint 
line tenderness.  Diagnoses included right, but not left, 
medial meniscal irritation with internal derangement.  
However, meniscal irritation does not equate to dislocated 
cartilage, and there is no evidence of frequent episodes of 
locking.  Thus, an evaluation is not warranted pursuant to DC 
5258.

After applying the law to the facts of this case, it is clear 
that, for any period since service connection has been in 
effect, a compensable evaluation is not warranted for the 
left knee, and an evaluation greater than 10 percent is not 
warranted for the right.

With regard to the claim for service connection for 
dizziness, service connection is granted for disability 
resulting from injury or disease incurred or aggravated in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, a 
claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs has the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded; then, 
if that burden is met, VA has the duty to assist the claimant 
in developing additional evidence pertaining to the claim.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78, 81-2 
(1990); Lathan v. Brown, 7 Vet.App. 359, 365 (1995).  If that 
burden is not met, the duty to assist pursuant to 38 U.S.C.A. 
§ 5107(a) does not attach.  Morton v. West, 12 Vet. App. 477, 
480-1 (1999), req. for en banc consid. denied, 13 Vet.App. 
205 (1999) (per curiam), citing Grivois v. Brown, 6 Vet.App. 
136, 139 (1994); Anderson v. Brown, 9 Vet.App. 542, 546 
(1996).  Indeed, if the claim is not well grounded, the Board 
is without jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).  Further, the Court has made it 
clear that it is error for the Board to proceed to the merits 
of a claim that is not well grounded.  Epps v. Brown, 9 
Vet.App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  Thus, the threshold question 
in any case is whether the claimant has submitted sufficient 
evidence to present a well-grounded claim.

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well-grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  In addition, except 
for evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Further, at this threshold 
stage of the adjudication process, we consider only that 
evidence favorable to the claim.  Hickson v. West, 
12 Vet.App. 247, 253 (1999).  Finally, competent lay evidence 
may suffice where the determinative issue is factual in 
nature, but medical evidence is required where the 
determinative issue involves medical etiology or diagnosis.  
Gregory v. Brown, 8 Vet.App. 563, 568 (1996).

For a service connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
connection or link) between service and the current 
disability.  Winters v. West, 12 Vet.App. 203, 207-9 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, No. 99-7108 (Fed. Cir. July 26, 2000); Epps, supra; 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In addition, 
the requisite link between current disability and injury or 
disease incurred or aggravated in service may be established, 
in the absence of medical evidence that does so, by medical 
evidence that shows that the veteran incurred a chronic 
disorder in service and currently has the same chronic 
disorder, or by evidence that symptoms attributable to an 
injury or disease noted in service continued from then to the 
present.  Savage v. Gober, 10 Vet.App. 488, 498 (1997); 
38 C.F.R. § 3.303(b).

In this case, the evidence favorable to the claim shows that 
the veteran complained of dizziness on three occasions in 
service.  Granted, each complaint included information that 
could explain the symptom without reference to a vestibular 
disorder.  However, soon after her separation from service, 
diagnostic testing, i.e., electronystagmography, objectively 
demonstrated peripheral vestibular dysfunction on the left.  
We are persuaded by these test resultss that the claim for 
service connection for dizziness is well grounded, and that 
it should be adjudicated on its merits.  However, before we 
can address the merits of the claim, we must ensure that the 
duty to assist the veteran, in gathering evidence pertaining 
to it, has been fulfilled.  We are not convinced that that 
duty has been fulfilled, and we address it more fully below.

ORDER

Entitlement to a compensable evaluation for left 
patellofemoral pain syndrome, for any period since service 
connection was granted, is denied.

Entitlement to an evaluation greater than 10 percent for 
right patellofemoral pain syndrome, for any period since 
service connection was granted, is denied.

The claim for service connection for dizziness, or peripheral 
vestibular dysfunction, is well grounded and, to that extent, 
the appeal is granted.


REMAND

According to her February 1998 statement, the veteran has not 
had non-VA medical care since her separation from service.  
VA treatment records do not reflect complaints of dizziness, 
but that does not mean she has been asymptomatic.  Her 
previous reports of dizziness did not result in treatment or 
cure, so her experience might have suggested that additional 
complaints would be fruitless.  More important, it has been 
nearly five years since electronystagmographic testing showed 
peripheral vestibular dysfunction.  That testing should be 
repeated, the veteran should be afforded a VA examination, 
and the examiner should provide an opinion regarding the 
veteran's condition and the etiology of any diagnosed 
disability.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom she has received 
treatment for dizziness since separation 
from service.  Thereafter, the RO should 
obtain legible copies of all records that 
have not already been associated with the 
file.

2.  Upon completion of the development in 
paragraph 1 above, the veteran should be 
afforded a complete VA otolaryngologic 
examination to determine the current 
nature and extent of any vestibular 
disability.  It is imperative that the 
examiner reviews the entire claims 
folder, including service medical records 
wherein the veteran reported dizziness, 
prior to the examination.  All indicated 
tests should be conducted including 
electronystagmography.  In the report, 
the examiner should explain the nature 
and manifestations of any vestibular 
disorder diagnosed, the anticipated 
course, and the etiology thereof.  In 
addition, after reviewing the veteran's 
service medical records, the examiner 
should render an opinion as to whether it 
is at least as likely as not that any 
current vestibular disability was first 
manifested in service.  The factors upon 
which the medical opinion is based must 
be set forth in the report.

3.  After the foregoing actions have been 
taken, the RO should review the file to 
ensure completion of the required 
development.  When the required 
development has been completed, and all 
evidence obtained has been associated 
with the file, the RO should review the 
claim.  If the decision remains adverse 
to the veteran in any way, she and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned, if appropriate, to the Board.  The 
veteran need take no further action until she is informed, 
but she may furnish additional evidence and argument while 
the case is in remand status.  Kutscherousky v. West, 12 
Vet.App. 369 (1999); Booth v. Brown, 8 Vet.App. 109 (1995); 
Quarles v. Derwinski, 3 Vet.App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded to the RO by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court), for additional evidentiary development or 
other action, must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals

 



